UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7436


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ADRIAN PARKER, a/k/a Great One, a/k/a Rock,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:10-cr-00087-FDW-4; 3:14-cv-00676-FDW)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Adrian Parker, Appellant Pro Se. Steven R. Kaufman, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Adrian Parker seeks to appeal the district court’s order

denying      relief    on   his   28   U.S.C.   § 2255   (2012)   motion.     We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

      When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

May 18, 2015.          The notice of appeal was filed on September 1,

2015. *    Because Parker failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny a certificate of appealability and dismiss the appeal.                   We

dispense      with     oral   argument     because   the   facts     and    legal




      *Forthe purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3